DETAILED ACTION

1. It is hereby acknowledged that 17/142914 following papers have been received and placed of record in the file: Remark date 01/06/21  

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 




Claim Objections
4.  Claim1-20 objected to because of the following informalities:  claims1, 8 and 15  disclose providing the single bulk session release request to at least one other network function responsible for the plurality of user sessions”.  It is unclear what is meant by the request being sent to a network function. The statement leaves one to question if the release request is meant to go to a device. The specification does not seem to provide further explanation.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Dao et al(US 2019/0223250)   in view of Bharatia et al(US 2020/0053828A1)

Regarding claim 1, Dao teaches a method comprising: detecting at a network function in a wireless network system,(see Dao paragraph [0214]-[0216] explains network function maintenance and migration) a configuration change to the wireless network system,(see paragraph [0215],[0216] explains policy change) the configuration change affecting a plurality of user sessions for a plurality of User Equipment (UE);(see Fig. 6G Dao [0136]-[0139] explains MB session with ED Group,  [0066],[0207], Fig. 8a,b [0216],[0217] policy change (MB session QOS is no longer supported by RAN), successful deliver of data to Eds, end of MB session duration. MB Session report contain the list of ED IDs that have received MB data, further explains MB session ID,)
 generating a single bulk session release request identifying the plurality of user sessions; (see Dao [0214], [0216],[0217] explains MB session release request to SMF and successful delivery to the Eds and group ID)
While Dao explains multiple type of functions (explains request to multiple types of functions (i.e. migration successful delivery, end of MB session duration)
Does not explicitly disclose a single bulk session release request to at least one other network function responsible for the plurality of user sessions However analogous art Bharatia further explains multiple network functions and requesting release (see paragraph [0271], [0274]-[0276])
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Dao with Bharatia’s Network initiated UPF sessions transfer.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve QOS by controlling policy enforcement,  uplink traffic verification (See paragraphs [0032],[0033] ).    

Regarding claim 2, the modified Dao taught the method of claim 1, as described above.  The modified Dao further teaches comprising obtaining a single bulk session release response from the at least one other network function, the single bulk session release response identifying the plurality of user sessions.  (see Dao [0214], [0216],[0217] explains MB session release request to SMF and successful delivery to the Eds and group ID; see Bharatia paragraphs [0271], [0274]-[0276])

Regarding claim 3, the modified Dao taught the method of claim 1, as described above.  The modified Dao further teaches comprising storing an association between the plurality of user sessions and a group identifier.(see Dao paragraph [0091],[0105] explains store ED ID, ED group and MB session; Bharartia paragraph [0145] explains stores UPF sessions)  

Regarding claim 4, the modified Dao taught the method of claim 3, as described above.  The modified Dao further teaches further comprising acting to release the plurality of user sessions, wherein the single bulk session release request identifies the plurality of user sessions by the group identifier. (see Dao [0214], [0216],[0217] explains MB session release request to SMF and successful delivery to the Eds and group ID; see Bharatia paragraph [0343] explains releasing sessions)  

Regarding claim 5, the modified Dao taught the method of claim 3, as described above.  The modified Dao further teaches wherein the group identifier is associated with a Data Network Name (DNN), a next Generation Node B (gNB), a logical group of UEs, or a type of UE. (Dao paragraph [0061], [0064] explains group id and international or temporary mobile, ED configuration and associated)  

Regarding claim 6, the modified Dao taught the method of claim 1, as described above.  The modified Dao further teaches wherein the configuration change is related to a next Generation Node B (gNB) failure, a policy change, a Session Management Function (SMF) configuration change, or a User Plane Function (UPF) configuration change. (see Dao paragraphs [0081]-[0084], [0096],[0097] explains SMF and policy changes ; see Bharatia paragraph [0168],[0174] explains update policy, [0172] allocation of new UPF ) 

Regarding claim 7, the modified Dao taught the method of claim 1, as described above.  The modified Dao further teaches wherein detecting the configuration change to the wireless network system comprises obtaining a notification of the configuration change from a network management entity. (see Dao paragraphs [0081]-[0084], [0096],[0097] explains SMF and policy changes; see Bharartia paragraphs [0168] explains PCF and SMF of update policy)  


Regarding claim 8. An apparatus comprising: a network interface configured to communicate with a plurality of computing devices in a wireless network system; (see Dao paragraph [0214]-[0216] explains network function maintenance and migration) a configuration change to the wireless network system,(see paragraph [0215],[0216] explains policy change) and a processor coupled to the network interface, the processor configured to: detect a configuration change to the wireless network system, the configuration change affecting a plurality of user sessions for a plurality of User Equipment (UE); (see Fig. 6G Dao [0136]-[0139] explains MB session with ED Group,  [0066],[0207], Fig. 8a,b [0216],[0217] policy change (MB session QOS is no longer supported by RAN), successful deliver of data to Eds, end of MB session duration. MB Session report contain the list of ED IDs that have received MB data, further explains MB session ID,)generate a single bulk session release request identifying the plurality of user sessions; (see Dao [0214], [0216],[0217] explains MB session release request to SMF and successful delivery to the Eds and group ID) 
While Dao explains multiple type of functions (explains request to multiple types of functions (i.e. migration successful delivery, end of MB session duration)
Does not explicitly disclose cause the network interface to provide the single bulk session release request to at least one other network function responsible for the plurality of user sessionsHowever analogous art Bharatia further explains multiple network functions and requesting release (see paragraph [0271], [0274]-[0276])
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Dao with Bharatia’s Network initiated UPF sessions transfer.  

Regarding claim 9, the modified Dao taught the apparatus of claim 8, as described above.  The modified Dao further teaches wherein the processor is further configured to obtain a single bulk session release response from the at least one other network function via the network interface, the single bulk session release response identifying the plurality of user sessions. (see Dao [0214], [0216],[0217] explains MB session release request to SMF and successful delivery to the Eds and group ID; see Bharatia paragraphs [0271], [0274]-[0276])

Regarding claim 10, the modified Dao taught the apparatus of claim 8, as described above.  The modified Dao further teaches further comprising a memory configured to store an association between the plurality of user sessions and a group identifier .(see Dao paragraph [0091],[0105] explains store ED ID, ED group and MB session; Bharartia paragraph [0145] explains stores UPF sessions)  


Regarding claim 11, the modified Dao taught the apparatus of claim 10, as described above.  The modified Dao further teaches wherein the processor is further configured to act to release the plurality of user sessions, and wherein the single bulk session release request identifies the plurality of user sessions by the group identifier. (see Dao [0214], [0216],[0217] explains MB session release request to SMF and successful delivery to the Eds and group ID; see Bharatia paragraph [0343] explains releasing sessions)  

Regarding claim 12, the modified Dao taught the apparatus of claim 10, as described above.  The modified Dao further teaches wherein the group identifier is associated with a Data Network Name (DNN), a next Generation Node B (gNB), a logical group of UEs, or a type of UE. (Dao paragraph[0061], [0064] explains group id and international or temporary mobile, eD configuration and associated)  


Regarding claim 13, the modified Dao taught the apparatus of claim 8, as described above.  The modified Dao further teaches wherein the processor is configured to detect the configuration change is related to a next Generation Node B (gNB) failure, a policy change, a Session Management Function (SMF) configuration change, or a User Plane Function (UPF) configuration change. (see Dao paragraphs [0081]-[0084], [0096],[0097] explains SMF and policy changes ; see Bharatia paragraph [0168],[0174] explains update policy, [0172] allocation of new UPF )

Regarding claim 14, the modified Dao taught the apparatus of claim 8, as described above.  The modified Dao further teaches wherein the processor is configured to detect the configuration change to the wireless network system by obtaining a notification of the configuration change from a network management entity via the network interface. (see Dao paragraphs [0081]-[0084], [0096],[0097] explains SMF and policy changes; see Bharartia paragraphs [0168] explains PCF and SMF of update policy)  

Regarding claim 15. One or more non-transitory computer readable storage media encoded with software comprising computer executable instructions and, when the software is executed on a processor of a Session Management Function (SMF) device of a wireless network system, operable to cause a processor to:

detect a configuration change to the wireless network system, the configuration change affecting a plurality of user sessions for a plurality of User Equipment (UE); (see Dao paragraph [0214]-[0216] explains network function maintenance and migration) a configuration change to the wireless network system,(see paragraph [0215],[0216] explains policy change, see Fig. 6G Dao [0136]-[0139] explains MB session with ED Group,  [0066],[0207], Fig. 8a,b [0216],[0217] policy change (MB session QOS is no longer supported by RAN), successful deliver of data to Eds, end of MB session duration. MB Session report contain the list of ED IDs that have received MB data, further explains MB session ID,)
generate a single bulk session release request identifying the plurality of user sessions; (see Dao [0214], [0216],[0217] explains MB session release request to SMF and successful delivery to the Eds and group ID) and
While Dao explains multiple type of functions (explains request to multiple types of functions (i.e. migration successful delivery, end of MB session duration)
Does not explicitly disclose provide the single bulk session release request to at least one other network function responsible for the plurality of user sessions.However analogous art Bharatia further explains multiple network functions and requesting release (see paragraph [0271], [0274]-[0276])
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Dao with Bharatia’s Network initiated UPF sessions transfer.  

Regarding claim 16, the modified Dao taught the one or more non-transitory computer readable storage media of claim 15, as described above.  The modified Dao further teaches wherein the software is further operable to cause the processor to obtain a single bulk session release response from the at least one other network function, the single bulk session release response identifying the plurality of user sessions. (see Dao [0214], [0216],[0217] explains MB session release request to SMF and successful delivery to the Eds and group ID; see Bharatia paragraphs [0271], [0274]-[0276])

Regarding claim 17, the modified Dao taught the one or more non-transitory computer readable storage media of claim 15, as described above.  The modified Dao further teaches wherein the software is further operable to cause the processor to store an association between the plurality of user sessions and a group identifier. (see Dao paragraph [0091],[0105] explains store ED ID, ED group and MB session; Bharartia paragraph [0145] explains stores UPF sessions)  

Regarding claim 18, the modified Dao taught the one or more non-transitory computer readable storage media of claim 17, as described above.  The modified Dao further teaches wherein the software is further operable to cause the processor to act to release the plurality of user sessions, wherein the single bulk session release request identifies the plurality of user sessions by the group identifier. (see Dao [0214], [0216],[0217] explains MB session release request to SMF and successful delivery to the Eds and group ID; see Bharatia paragraph [0343] explains releasing sessions)  


Regarding claim 19, the modified Dao taught the one or more non-transitory computer readable storage media of claim 17, as described above.  The modified Dao further teaches wherein the group identifier is associated with a Data Network Name (DNN), a next Generation Node B (gNB), a logical group of UEs, or a type of UE. (Dao paragraph[0061], [0064] explains group id and international or temporary mobile, ED configuration and associated)  

Regarding claim 20, the modified Dao taught the one or more non-transitory computer readable storage media of claim 15, as described above.  The modified Dao further teaches wherein the software is further operable to cause the processor to detect the configuration change to the wireless network system by obtaining a notification of the configuration change from a network management entity. (see Dao paragraphs [0081]-[0084], [0096],[0097] explains SMF and policy changes; see Bharartia paragraphs [0168] explains PCF and SMF of update policy)  


Examiner’s Note:

The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:
DAO et al(US 2021/0105196) explains a PDU Session Modification Request to the SMF , the request associated with one or multiple PDU sessions of one or multiple UEs. For each UE, the request may include one or more of following information: the UE ID, PDU Session ID(s), an indication to release one or multiple DL QoS flows of one or multiple UEs, an indication to release all QoS flows of one or multiple UEs in the DL (or to release the DL user plane, the UL user plane may still be kept to transfer UL packets), an indication to deactivate one or multiple DL QoS flows of one or multiple UEs, an indication to deactivate all QoS flows in the DL (or to deactivate the DL user plane,

							Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478